 In the MatterofGULF OILCORPORATIONandINTERNATIONALBROTHERHOODOF BOILERMAKERS,IRON SHIPBUILDERS,WELDERS &HELPERS OFAMERICACase No. R-260.-Decided November 16, 1937Oil Refining Industry-Investigation of Representatives:controversy concern-ing representation of employees:rival organizations;refusal by employer tocontinue recognition of petitioning union as representative until certified byBoard-Unit Appropriate for Collective Bargaimi2g:craft; history of collectivebargaining relations with employer;history of organization among employeesinvolved;eligibility for membership in petitioning union ; desire and choice ofemployeesinvolved-Representatives:proof of choice;signed authorizationsdesignating union as collective bargaining representative;comparison of suchauthorizations with payrolls-Certification of Representatives:upon proof ofmajority representation.Mr. Karl Mueller,for the Board.Mr. B. C. Clark,of Houston,Tex., for the Company.Mr. J. N. Davis,of KansasCity, Kan., for theBoilermakers.Mr. C. P. Humburg,ofHouston,Tex., for the Oil Workers.Mr. J. Mark Jacobson,of counselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 31, 1937, International Brotherhood of Boilermakers, IronShipbuilders,Welders and Helpers of America,hereincalled theBoilermakers, filed with the Regional Director for the SixteenthRegion (Fort Worth, Texas) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of the Port Arthur, Texas, refinery of Gulf Oil Corporation,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnJuly 15, 1937, the National Labor Relations Board, herein called theBoard, acting pursuant to Article III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.133 134NATIONAL LABOR RELATIONS BOARDOn July 23, 1937,the Regional Director issued and duly servedupon the Company and the Boilermakers a notice of hearing to beheld at Port Arthur, Texas, on August 5, 1937. The Regional Direc-tor served notice of said hearing upon Oil Workers InternationalUnion, herein called the Oil Workers,a labor organization claimingto represent' employees of the Company,at its international officeinWashington, D. C.On August 5, 6; and 7, 1937, a hearing washeld at Port Arthur,Texas, before Charles E.Persons, the TrialExaminer duly designated by the Board.The Board and the Company were represented by counsel; theBoilermakers and the Oil Workers, by their representatives.Allparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing onthe issues,was afforded all the parties.The Trial Examiner, in the main, admitted only such evidence aswas pertinent to the bargaining unit proposed by the petitioningunion and did not admit evidence concerning the classification ofother employees of the Company at its Port Arthur,Texas, refinery.The Board believes the Trial Examiner erred therein;however, inthe light of the entire record, notably the failure of the Oil Workersto introduce any evidence as to the extent of its membership amongthe employees of the Company'sPort Arthur refinery, the rulingsof the Trial Examiner in this respect were not prejudicial error.During the course of the hearing,the Trial Examiner made severalrulings on motions and on objections to the admission of other evi-dence.The Board has reviewed such rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company was incorporated in Pennsylvania August 9, 1922,succeeding a company of the same name incorporated in New JerseyFebruary 13, 1907.It is engaged in all branches of the petroleumindustry, controlling either directly or through its many subsidiariesextensive production,pipe line,refining, marine,and marketing facil-ities.It operates refineries at Port Arthur, Texas; Fort Worth,Texas; Sweetwater,Texas; Staten Island, New York; Philadelphia,Pennsylvania;Pittsburgh,Pennsylvania;Toledo, Ohio; and Cin-cinnati, Ohio.The Company's principal sales offices are located atBoston,Massachusetts; New York City; Philadelphia,Pennsylvania;Pittsburgh,Pennsylvania; Toledo, Ohio; Detroit,Michigan;Louis-ville,Kentucky;Atlanta,Georgia;New Orleans,Louisiana; and DECISIONS AND ORDERS135Houston, Texas.The Company markets a line of over 650 differentpetroleum products, principally in 29 states comprising the NewEngland, Middle and South Atlantic, South Central, and East NorthCentral areas.Its sales are handled through over 1,100 distributingplants and 35,000 retail outlets.Approximately 2,000 tank cars and1,250 tank trucks are engaged in delivering the Company's products.Through its foreign subsidiaries, the Company markets petroleumproducts throughout central and western Europe, including the Scan-dinavian Peninsula.It also owns a substantial interest in the UnitedPetroleum Securities Corporation, which controls important refiningand marketing facilities in France.The Company owns and operatesa fleet of steamships, motorships, ocean-going barges and tugs, andliver, lake, and harbor vessels, engaged in the transportation of crudeoil from Port Arthur, Texas, and Venezuela to refineries on the easternseaboard, and in the distribution of refined oils to more than 60terminals located along the Atlantic and Gulf coasts, on the GreatLakes, and on inland waterways.The Company's pipe line systemserves practically all important fields in Texas, New Mexico, Okla-homa, Kansas, Louisiana, and Arkansas, connecting with the Com-pany's refineries in Texas and extending from Oklahoma east to itsrefineries at Cincinnati, and through outside connections, to Toledoand Pittsburgh.The Port Arthur refinery, employing approximately 4,000 workers,is a complete refinery, making gasoline, kerosene, fuel oil, lubricat-ing oils, greases, and a number of special products. It receives anaverage of 3,800,000 barrels of crude oil a month; ships by boat300,000 barrels of crude oil a month to the Philadelphia refinery;'andproduces monthly an average of 1,500,000 barrels of gasoline, 225,000barrels of kerosene, 400,000 barrels of furnace oil, 140,000 barrelsof lubricating oil, and 3,000,000 pounds of grease.Approximately25 per cent of the crude oil is received from states other than Texas;and approximately 95 per cent arrives by pipe lines and the rest bywater.Less than one-half of the refinery's output is sold for de-livery in Texas and approximately 98 per cent of the output isshipped by water.This refinery has terminal facilities for loadingrailroad tank cars, including a rack built alongside a railroad spurtrack with pipe connections to tanks, through which are run thefinished products to be loaded. It also has terminal facilities forloading deep-water vessels, including a concrete dock, with spacefor eight deep-sea vessels.II.THE ORGANIZATIONS INVOLVEDInternationalBrotherhood of Boilermakers, Iron Shipbuilders,.Welders and Helpers of America is a labor organization. It is,affiliated with the American Federation of Labor and with its Build-67573-38-vol. iv-10 136NATIONAL LABOR RELATIONS BOARDing Trades,Metal Trades,and Railway Employees departments andwith the Chief Executives Association of the 21 Standard RailroadUnions.The local lodge admits to membership boilermakers,welders, layer-outs, riveters,blacksmiths,inspectors,burners, riggers,tankmen, punch and shearmen,buckers, beaters,caulkers, and helpers.OilWorkers International Union is a labor organization affiliatedwith the Committee for Industrial Organization.It was organizedin 1917 under the name of International Association of Oil Field,Gas Well and Refinery Workers of America. It admits to member-ship all persons working in the production,transportation,refining,and marketing of natural gas and petroleum products.III.THE QUESTION CONCERNING REPRESENTATIONThe Boilermakers International was organized in 1880, and thePort Arthur Lodge in 1904.For a period of four or five years priorto May 1937,the Company had recognized the Boilermakers as a bar-gaining agent for its members at the Port Arthur refinery and hadreached oral agreements with it concerning wages, hours,and work-ing conditions.However, prior to May 31,1937,the Company in-formed the Boilermakers that it could not continue such bargainingunless the Union was certified by the Board.On June 1, 1937, theCompany telegraphed the Regional Director that it was preparedto bargain collectively with the Boilermakers or any other craft thatthe Board rules an appropriate unit, but that it did not feel author-ized to decide itself the question of appropriate unit.We find, therefore,that a question has arisen concerning the rep-resentation of employeesof the Company's Port Arthur,Texas,refinery.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEWe find that the question concerning representation which hasarisen, in connection with the operations of the Company describedin Section I above, has a close, intimate,and substantial relation totrade, traffic,and commerce among the several states and with for-eign countries,and tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITThe Boilermakers urged as an appropriate unit the employees inthe boilermaking and welding department of the Company's PortArthur,Texas, refinery-that is, boilermakers, welders, layer-outs,riveters,blacksmiths, inspectors,burners, riggers,tankmen, punchand shearmen,buckers, beaters, caulkers, and helpers.The Oil DECISIONS AND ORDERS137Workers, on the other hand, 'urged as the appropriate unit all theemployees at the Company's Port Arthur, Texas, refinery.The record indicates that the employees in the Company's boiler-making and welding department do anything in connection withthe construction and repair of boilers, tanks, towers, locomotives,boats, railroad tank cars, and "any piece of equipment that youmight have in the refinery that would require boilermakers' work."They may, where occasion requires, fabricate the metal out of whichthe refinery storage tanks are constructed, such as designing androlling the metal into proper shape, shearing the metal, punchingthe holes for the rivets, riveting, caulking the rivets, welding.Whilethey are stationed at the boiler room, they work wherever in therefinery their construction and repair work takes them.The PortArthur refinery maintains 25 tanks with an average capacity of,60,000 barrels each for storage of crude oil, 50 tanks with an aver-age capacity of 3,500,000 barrels for storage of gasoline, kerosene,and fuel oil, 100 tanks with a total capacity of 400,000 barrels forstorage of lubricating oils, and 20 tanks with a storage capacity of4,000 to 5,000 tons of sulphuric acid.The construction and main-tenance of these tanks come within the jurisdiction of the boiler-making department.Wherever possible, it is obviously desirable that, in the determina-tion of the appropriate unit, we render collective bargaining of theCompany's employees an immediate possibility. In the instant pro-ceeding the record clearly indicates that a majority of the boiler-making employees at the Port Arthur refinery have authorized theBoilermakers to act as their bargaining agent and that that labororganization has for the past four or five years been recognized bythe Company as the representative of its members.On the otherhand, there is no evidence that the majority of the other employeesat the refinery belong to any union whatsoever; nor has any labororganization petitioned the Board for certification as representativeof the refinery employees on a plant-wide basis.Consequently, evenif the boilermaking employees do not constitute the most effectivebargaining unit, as the Oil Workers contend, nevertheless, in theexisting circumstances, unless they are recognized as a separate unit,there will be no collective bargaining agent whatsoever for theseworkers, who for years have actually engaged in collective bargainingwith the Company.At the present time and in view of the existing state of labororganization among the refinery employees of the Company, in orderto insure to the boilermaking employees of the Company's Port Ar-thur, Texas, refinery the full benefit of their right to self-organiza-tion and collective bargaining, and otherwise to effectuate the policiesk 138NATIONAL LABOR RELATIONS BOARDof the Act, we find that the employees in the boilermaking and weld-ing department of the Company's Port Arthur refinery,includingboilermakers,welders, layer-outs, riveters,blacksmiths,inspectors,burners, riggers,tankmen, punch and shearmen,buckers,welders,caulkers, and helpers, constitute a unit appropriate for the purposesof collective bargaining with respect to rates of pay,wages, hours ofemployment,and other conditions of employment.VI. THE DETERMINATION OF REPRESENTATIVESThe bargaining unit stated above included at the time of the hear-ing approximately 200 employees.The Company submitted twolistsof employees in its boilermaking and welding department :one, the pay roll of April 29, 1937, prior to the filing of the petition,listed 304 employees; the other, the pay roll of August 5, 1937, thedate of the hearing, listed 191 men.Considerable doubt exists as tothe status of the employees laid off between those two dates.The Boilermakers introduced in evidence original authorizationsdated April 22, 1937, signed by 250 employees in the appropriateunit, designating the Boilermakers as their representative for thepurposes of collective bargaining.Members of the Boilermakerstestified that these authorizations were signed in their presence byemployees of the Company in the appropriate unit who were per-sonally known to them.Counsel for the Company raised no objec-tion to the admission of these authorizations in evidence;nor did hequestion their authenticity.The representative of the Oil Workersfailed to offer any evidence attacking the authenticity of theseauthorizations.The Board,has compared the names on these authorizations withthose on the two payrolls submitted by the Company.Of the nameson the authorizations examined by the Board, the Board has iden-tified 244 on the April 29th payroll of 304 employees,and 149 onthe August 5th payroll of 191 employees.We find that the Boilermakers has been designated and selectedby a majority of the employees in the appropriate unit as their rep-resentative for the purposes of collective bargaining.The Boiler-makers is,therefore,by virtue of Section 9 (a) of the Act, the exclu-sive representative of all the employees in such unit-for the purposesof collective bargaining in respect to rates of pay, wages,hours ofemployment, and other conditions of employment,and we will socertify.CONCLUSIONS OF LAWOn the basis of the above findings of fact and upon the entirerecord in the case,the Board makes the following conclusions oflaw: DECISIONS AND ORDERS1391.A question affecting commerce has arisen concerning the rep-resentation of employees of the Port Arthur,Texas, refinery of GulfOil Corporation,within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All the employees in the boilermaking and welding departmentof the Port Arthur, Texas, refinery of Gulf Oil Corporation, includ-ing boilermakers,welders, layer-outs, riveters,blacksmiths,inspec-tors, burners,riggers, tankmen,punch and shearmen, buckers, beat-ers, caulkers,and helpers,constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested inthe NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended,IT Is HEREBY CERTIFIED that International Brotherhood of Boiler-makers, Iron Shipbuilders,Welders and Helpers of America hasbeen designated and selected by a majority of the employees in theboilermaking and welding department of the Port Arthur,Texas,refinery of Gulf Oil Corporation,including boilermakers, welders,layer-outs, riveters, blacksmiths, inspectors, burners, riggers, tank-men, punch and shearmen, buckers,beaters, caulkers,and helpers, astheir representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, International Brotherhoodof Boilermakers,Iron Shipbuilders,Welders and Helpers of Americais the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment,and other conditions of employment.